DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
In response to Applicant’s claims filed on October 21, 2021, claims 1, 4-5, 8-10 and 31-42 are now pending for examination in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s)  1, 4-5, 8-10 and 31-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
	The use of the term, “unsuccessful” in line 6 (in other claims in a similar way) renders the claims indefinite because “unsuccessful” is a term of degree and one of ordinary skill in the art would not know what is meant by successfully or how to determine success. See MPEP 2173.05(b).
	Claims 4-5, 8-10, and 32-36 and 38-42 are rejected for incorporating the same indefiniteness of their respective base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 8-10 and 31-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claim 1, 4-5, 8-10 and 31-42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claim(s) 1, 4-5, 8-10), system (claim(s) 31-36), and computer-readable storage medium (claim(s) 37-42) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.

Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of calculating render scores for scan versions, which falls into the "Mental Processes" group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of database querying, which falls within the abstract idea of concepts performed in the human mind (including an observation, evaluation, judgment, opinion) within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1. (Currently Amended) A method comprising: receiving, by a first database query manager of a database platform, a query directed to database data, the first database query manager using a first version of database platform software; assigning, by the first database query manager of the database platform, execution of the query to one or more execution nodes of an execution platform; determining that execution of the query was unsuccessful, and that the first version of the database platform software is a recent version of the database platform software; based on determining that the unsuccessful execution of the query was conducted on the recent version of the database platform software, identifying a second data query manager of the database platform using a second version of the database platform software that was released prior to the first version of the database platform software, and reassigning the query to the second database query manager of the database platform to be retried; assigning, by the second database query manager, a retry of the execution of the query to one or more execution nodes of the execution platform; and in response to determining, at least in part on results of the retry of the execution of the query, that a potential regression exists in the first version of the database platform software, generating a report indicating the potential regression.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to calculating render scores for scan versions, from a computer, a processor, a computer-readable storage medium (claims 1, 31, and 37). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0082], “FIG. 4 is a block diagram depicting an embodiment of an execution platform 116. As shown in FIG. 4, execution platform 116 includes multiple virtual warehouses, including virtual warehouse 1, virtual warehouse 2, and virtual warehouse n. Each virtual warehouse includes multiple execution nodes that each include a data cache and a processor. The virtual warehouses can execute multiple tasks in parallel by using the multiple execution nodes. As discussed herein, execution platform 116 can add new virtual warehouses and drop existing virtual warehouses in real-time based on the current processing needs of the systems and users. This flexibility allows the execution platform 116 to quickly deploy large amounts of computing resources when needed without being forced to continue paying for those computing resources when they are no longer needed. All virtual warehouses can access data from any data storage device (e.g., any storage device in storage platform 210)”
.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to determining, from a computer, a processor, a computer program product, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (fig(s). 1, 4, and 15) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally receiving, assigning, and determining are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 4-5, 8-10 and 32-36 and 38-42, recite steps such as reassigning a query.  These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for mathematical and thus part of the abstract idea itself. When these steps are analyzed under Step 2A Prong I, it is determined that these steps amount to mathematical concepts and thus part of the abstract idea itself.  The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of mathematical concepts, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorthi et al. (US Pub. No. 20130152047) in view of Mukherjee et al. (US Pub. No. 20160026667).

With respect to claim 1, Moorthi et al. teaches a method comprising:

assigning, by the first database query manager of the database platform, execution of the query to one or more execution nodes of an execution platform (Paragraph 122 discloses virtual machines can then be assigned the partitioned plurality of execution instances from 10);

determining that execution of the query was unsuccessful, and that the first version of the database platform software is a recent version of the database platform software (Paragraph 156 discloses versions of ancillary systems such as databases, lists of system or application packages to install (e.g., linux binary packages, Ruby gems, or Java jars), runtime versions and options (e.g., the version of the Ruby interpreter to use, or the options passed to a Java virtual machine for its memory configuration));

based on determining that the unsuccessful execution of the query was conducted on the  recent version of the database platform software, identifying a second data query manager of the database platform using a second version of the database platform software that was released prior to the first version of the database platform software, and reassigning, the query to the second database query manager of the database platform to be retried (Paragraph 190 discloses Execution of the command generates an API URL to query, issue the query with the specified method and params (with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever);

assigning, by the second database query manager, a retry of the execution of the query to one or more execution nodes of the execution platform (Paragraph 190 discloses The call_api method can be defined as: client.call_api(method, api_path, params=nil, api_key=nil, retries=5)->TddiumClientResult); and 

in response to determining, at least in part on results of the retry of the execution of the query, that a potential regression exists in the first version of the database platform software, generating a report indicating the potential regression (Paragraph 195 discloses test result reports and communicate the test worker software to the test VMs).  Moorthi et al. does not disclose a query manager.
However, Mukherjee et al. teaches receiving, by a first database query manager (Paragraph 38 discloses a query coordinator) of a database platform, a query directed to database data (Paragraph 41 discloses executing queries), the first database query manager using a first version of database platform software (Paragraph 91 discloses an in-memory version with would have been used with other versions; i.e. a second version).  
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Moorthi et al. (building and validating an application) with Mukherjee et al. (interruption-free partitioning).  This would have facilitated database retries identifying potential regression.  See Trier et al. Column 1 Lines 4-17.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: retrieval techniques in a database cluster.  

The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 1.  With respect to claim 4, Moorthi et al. teaches the method of claim 1, wherein the reassigning of the query to the second database query manager is also based on determining that the execution of the query was unsuccessful due to an internal error of the database platform (“error,” See Paragraph 190).

The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 1.  With respect to claim 5, Moorthi et al. teaches the method of claim 4, further comprising generating an error message for an account that requested the query, the error message indicating that the query failed due to an internal error of the database platform (“error message,” See Paragraph 280).

The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 1.  With respect to claim 8, Moorthi et al. teaches the method of claim 1, wherein the database platform comprises multiple database query managers collectively running two or more versions of the database platform software at one time (“differences between existing and new user-submitted versions; cache libraries, executables, intermediate object files, compiled resources, and other artifacts of the build, execution or test execution process for subsequent use; and identify re-used objects within a test suite and caching on same,” See Paragraph 305).

The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 1.  With respect to claim 9, Moorthi et al. teaches the method of claim 1, wherein the execution of the query and the retry of the execution of the query are assigned to a same set of one or more execution nodes (“Execution of the command generates an API URL to query, issue the query with the specified method and params (with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever,” See Paragraph 190).

The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 1.  With respect to claim 10, Moorthi et al. teaches the method of claim 1, wherein the execution of the query and the retry of the execution of the query are assigned to different sets of one or more execution nodes (“Execution of the command generates an API URL to query, issue the query with the specified method and params (with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever,” See Paragraph 190).

With respect to claim 31, Moorthi et al. teaches a database platform comprising:

one or more computer processors (Paragraph 137 discloses processors); and

one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors (Paragraph 141 computer-readable and computer-writeable nonvolatile storage medium), cause the database platform to perform operations comprising:
assigning, by the first database query manager of the database platform, execution of the query to one or more execution nodes of an execution platform (Paragraph 122 discloses virtual machines can then be assigned the partitioned plurality of execution instances from 10);

determining that execution of the query was unsuccessful, and that the first version of the database platform software is a recent version of the database platform software (Paragraph 156 discloses versions of ancillary systems such as databases, lists of system or application packages to install (e.g., linux binary packages, Ruby gems, or Java jars), runtime versions and options (e.g., the version of the Ruby interpreter to use, or the options passed to a Java virtual machine for its memory configuration));

based on determining that the unsuccessful execution of the query was conducted on the  recent version of the database platform software, identifying a second data query manager of the database platform using a second version of the database platform software that was released prior to the first version of the database platform software, and reassigning, the query to the second database query manager of the database platform to be retried (Paragraph 190 discloses Execution of the command generates an API URL to query, issue the query with the specified method and params (with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever);

assigning, by the second database query manager, a retry of the execution of the query to one or more execution nodes of the execution platform (Paragraph 190 discloses The call_api method can be defined as: client.call_api(method, api_path, params=nil, api_key=nil, retries=5)->TddiumClientResult); and 

in response to determining, at least in part on results of the retry of the execution of the query, that a potential regression exists in the first version of the database platform software, generating a report indicating the potential regression (Paragraph 195 discloses test result reports and communicate the test worker software to the test VMs).  Moorthi et al. does not disclose a query manager.
However, Mukherjee et al. teaches receiving, by a first database query manager (Paragraph 38 discloses a query coordinator) of a database platform, a query directed to database data (Paragraph 41 discloses executing queries), the first database query manager using a first version of database platform software (Paragraph 91 discloses an in-memory version with would have been used with other versions; i.e. a second version).  
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Moorthi et al. (building and validating an application) with Mukherjee et al. (interruption-free partitioning).  This would have facilitated database retries identifying potential regression.  See Trier et al. Column 1 Lines 4-17.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: retrieval techniques in a database cluster.  

With respect to claim 32, it is rejected on grounds corresponding to above rejected claim 4, because claim 32 is substantially equivalent to claim 4.

With respect to claim 33, it is rejected on grounds corresponding to above rejected claim 5, because claim 33 is substantially equivalent to claim 5.

With respect to claim 34, it is rejected on grounds corresponding to above rejected claim 8, because claim 34 is substantially equivalent to claim 8.

With respect to claim 35, it is rejected on grounds corresponding to above rejected claim 9, because claim 35 is substantially equivalent to claim 9.

With respect to claim 36, it is rejected on grounds corresponding to above rejected claim 10, because claim 36 is substantially equivalent to claim 10.

With respect to claim 37, Moorthi et al. teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a database platform, cause the database platform to perform operations comprising:
assigning, by the first database query manager of the database platform, execution of the query to one or more execution nodes of an execution platform (Paragraph 122 discloses virtual machines can then be assigned the partitioned plurality of execution instances from 10);

determining that execution of the query was unsuccessful, and that the first version of the database platform software is a recent version of the database platform software (Paragraph 156 discloses versions of ancillary systems such as databases, lists of system or application packages to install (e.g., linux binary packages, Ruby gems, or Java jars), runtime versions and options (e.g., the version of the Ruby interpreter to use, or the options passed to a Java virtual machine for its memory configuration));

based on determining that the unsuccessful execution of the query was conducted on the  recent version of the database platform software, identifying a second data query manager of the database platform using a second version of the database platform software that was released prior to the first version of the database platform software, and reassigning, the query to the second database query manager of the database platform to be retried (Paragraph 190 discloses Execution of the command generates an API URL to query, issue the query with the specified method and params (with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever);

assigning, by the second database query manager, a retry of the execution of the query to one or more execution nodes of the execution platform (Paragraph 190 discloses The call_api method can be defined as: client.call_api(method, api_path, params=nil, api_key=nil, retries=5)->TddiumClientResult); and 

in response to determining, at least in part on results of the retry of the execution of the query, that a potential regression exists in the first version of the database platform software, generating a report indicating the potential regression (Paragraph 195 discloses test result reports and communicate the test worker software to the test VMs).  Moorthi et al. does not disclose a query manager.
However, Mukherjee et al. teaches receiving, by a first database query manager (Paragraph 38 discloses a query coordinator) of a database platform, a query directed to database data (Paragraph 41 discloses executing queries), the first database query manager using a first version of database platform software (Paragraph 91 discloses an in-memory version with would have been used with other versions; i.e. a second version).  
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Moorthi et al. (building and validating an application) with Mukherjee et al. (interruption-free partitioning).  This would have facilitated database retries identifying potential regression.  See Trier et al. Column 1 Lines 4-17.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: retrieval techniques in a database cluster.  


With respect to claim 38, it is rejected on grounds corresponding to above rejected claim 4, because claim 38 is substantially equivalent to claim 4.

With respect to claim 39, it is rejected on grounds corresponding to above rejected claim 5, because claim 39 is substantially equivalent to claim 5.

With respect to claim 40, it is rejected on grounds corresponding to above rejected claim 8, because claim 40 is substantially equivalent to claim 8.

With respect to claim 41, it is rejected on grounds corresponding to above rejected claim 9, because claim 41 is substantially equivalent to claim 9.

With respect to claim 42, it is rejected on grounds corresponding to above rejected claim 10, because claim 42 is substantially equivalent to claim 10.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20190361916 is directed Methods and Systems for a Database: [0092] tasks are limited to one instance across a cluster. In embodiments, tasks are limited to one instance per database. In embodiments, tasks are assigned to a specific data range. In embodiments, a system includes an executing node for a task that is data replica for the specific data range. In embodiments, an execution state of each task of the background query tasks is persisted in a consistent metadata store and scheduled tasks run in a node-agnostic manner. In embodiments, when a node fails, its tasks are at least one of automatically reassigned to other valid nodes, restarted, or resumed. In embodiments, when a node is removed from a cluster, its tasks are at least one of automatically reassigned to other valid nodes, restarted, or resumed. In embodiments, a task execution throughput is controlled by a resource scheduler on at least one of a per-tenant, per-user, and per-workload basis. In embodiments, a task execution for work not associated with a specific tenant is scheduled at low priority, allowing the task to proceed as idle resources allow it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154